                                    UNITED STATES DISTRICT COURT
                                        DISTRICT OF MARYLAND
         CHAMBERS OF                                                                  101 WEST LOMBARD STREET
    STEPHANIE A. GALLAGHER                                                           BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                               (410) 962-7780
                                                                                           Fax (410) 962-1812


                                                         December 19, 2018


     LETTER TO COUNSEL

             RE:     Jevonda P. v. Commissioner, Social Security Administration;1
                     Civil No. SAG-18-422

     Dear Counsel:

            On February 12, 2018, Plaintiff Jevonda P. petitioned this Court to review the Social
     Security Administration’s (“SSA’s”) final decision to deny her claims for Disability Insurance
     Benefits and Supplemental Security Income. ECF 1. I have considered the parties’ cross-
     motions for summary judgment. ECF 17, 18. I find that no hearing is necessary. See Loc. R.
     105.6 (D. Md. 2018). This Court must uphold the decision of the Agency if it is supported by
     substantial evidence and if the Agency employed proper legal standards. See 42 U.S.C.
     §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). Under that standard, I
     will deny Plaintiff’s motion, grant the SSA’s motion, and affirm the SSA’s judgment pursuant to
     sentence four of 42 U.S.C. § 405(g). This letter explains my rationale.

             Plaintiff filed her claims for benefits on April 9, 2014, alleging a disability onset date of
     November 5, 2012. Tr. 182-94. Her claims were denied initially and on reconsideration. Tr. 119-
     23, 129-32. A hearing was held on December 5, 2016, before an Administrative Law Judge
     (“ALJ”). Tr. 35-66. Following the hearing, the ALJ determined that Plaintiff was not disabled
     within the meaning of the Social Security Act during the relevant time frame. Tr. 15-34. The
     Appeals Council (“AC”) denied Plaintiff’s request for review, Tr. 1-6, so the ALJ’s decision
     constitutes the final, reviewable decision of the Agency.

             The ALJ found that Plaintiff suffered from the severe impairments of fibromyalgia, knee
     contusions, and congestive heart failure. Tr. 21. Despite these impairments, the ALJ determined
     that Plaintiff retained the residual functional capacity (“RFC”) to:

             perform sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a) except
             she is limited to occasional climbing of stairs or ramps, stooping, kneeling,
             balancing, and crouching but she can never crawl or climb ladders, ropes, or


     1
      Currently, the position of Commissioner of the Social Security Administration is vacant, and most duties
     are fulfilled by Nancy A. Berryhill, Deputy Commissioner for Operations, performing the duties and
     functions not reserved to the Commissioner of Social Security.
Jevonda P. v. Commissioner, Social Security Administration
Civil No. SAG-18-422
December 19, 2018
Page 2

       scaffolds. Additionally, the claimant should avoid concentrated exposure to
       hazards including unprotected heights, uneven terrain, and dangerous machinery.

Tr. 24. After considering the testimony of a vocational expert (“VE”), the ALJ determined that
Plaintiff could perform jobs existing in significant numbers in the national economy and that,
therefore, she was not disabled. Tr. 27-29.

       In support of her appeal, Plaintiff advances several arguments: (1) that the ALJ erred in
evaluating her subjective complaints of pain; (2) that the ALJ failed to consider her combination
of impairments; (3) that the ALJ ignored her non-severe mental impairment; and (4) that the ALJ
assigned insufficient weight to the opinion of her treating physician, Dr. Goldberg. Each
argument lacks merit for the reasons discussed below.

        First, Plaintiff asserts that the ALJ relied solely on a lack of objective medical evidence to
discredit her subjective complaints of disabling pain and other symptoms. ECF 17-1 at 3-6.
However, in contrast, the ALJ made specific findings based on Plaintiff’s subjective reporting.
For example, as to Plaintiff’s memory, the ALJ contrasted her subjective reports of memory
problems with her performance during testing and examination. Tr. 22. Similarly, as to
Plaintiff’s subjective reports of difficulty getting along with others, the ALJ noted Plaintiff’s
ability to work at various jobs after her alleged onset date, and her ability to relate well to
examiners. Id. The ALJ also cited to Plaintiff’s reported activities of daily living, including
maintaining personal hygiene, cooking, driving, cleaning, caring for her children, working,
styling hair, and singing. Tr. 23, 27. Thus, the ALJ appropriately considered Plaintiff’s
subjective statements, in addition to the objective results from her medical examinations, to
determine her condition. Ultimately, my review of the ALJ’s decision is confined to whether
substantial evidence, in the record as it was reviewed by the ALJ, supports the decision and
whether correct legal standards were applied. See Richardson v. Perales, 402 U.S. 389, 390
(1971). Even if there is other evidence that may support Plaintiff’s position, I am not permitted
to reweigh the evidence or to substitute my own judgment for that of the ALJ. See Hays v.
Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990). In considering the entire record, and given the
evidence outlined above, I find the ALJ’s evaluation of Plaintiff’s subjective complaints was
supported by substantial evidence.

        Plaintiff argues that the ALJ failed to consider her impairments of fibromyalgia and
congestive heart failure in combination, arguing that the report from Dr. Mathur considered only
fibromyalgia, not congestive heart failure. ECF 17-1 at 9-10. While Plaintiff is correct that the
formal diagnosis of congestive heart failure appears to have occurred almost two years after Dr.
Mathur’s assessment, Dr. Mathur assessed Plaintiff’s physical condition as of the time of his
evaluation, and the ALJ’s notes also discuss the results of later physical examinations around the
time of the congestive heart failure diagnosis. Tr. 26. The fact that additional evidence was
added to the record after Dr. Mathur’s examination does not invalidate the results of his
examination as of the time he completed it. Moreover, the ALJ adequately explained why she
did not add additional restrictions as a result of the congestive heart failure diagnosis. Tr. 26
(citing “the normal physical examination and improved condition noted in the treatment notes.”).
Jevonda P. v. Commissioner, Social Security Administration
Civil No. SAG-18-422
December 19, 2018
Page 3


        Plaintiff next contends that, after determining that her mental impairments of depression
and anxiety were non-severe, the ALJ failed to consider limitations relating to those impairments
in her RFC assessment. ECF 17-1 at 10-11. However, the ALJ expressly considered and made a
finding relevant to Plaintiff’s mental conditions: “The claimant’s lack of treatment with a mental
health specialist along with independent medical examinations suggest her depression and
anxiety are not severe impairments and do not restrict her ability to work.” Tr. 27. In support of
that contention, the ALJ cited to exhibits 7F and 13F, which are mental health consultative
evaluation reports finding relatively minor symptoms. See, e.g., Tr. 493 (noting Plaintiff “seems
able to understand, learn and retain information. She can follow simple and some complex
instructions. Social interaction was good to fair.”); Tr. 590 (noting Plaintiff’s ability to do “serial
7s,” recall items after five minutes, and process a three step command correctly, and finding
“[w]ith good support – medication and therapy prognosis for a psychiatric gradual recovery is
favorable.”). In light of the evidence cited by the ALJ, and the lack of any significant mental
health treatment in the record, the ALJ appropriately assessed Plaintiff’s mental limitations in
considering her RFC assessment.

         Finally, Plaintiff also contends that the ALJ assigned insufficient weight to an opinion
from her treating physician, Dr. Goldberg. ECF 17-1 at 11-14. Dr. Goldberg’s opinion is
rendered as one part of the “plan” section of his treatment notes, and is not a freestanding
opinion addressed to the SSA. Tr. 656. In relevant part, Dr. Goldberg states, “At this point, I do
not see the ability for the patient to return to work full-time given her heart failure and probable
cardiomyopathy. She will need her carvedilol escalated in the future and will need extremely
close monitoring both medically and from a cardiovascular perspective.” Id. The ALJ stated,
“The undersigned gives little weight to these opinions because they are not supported by specific
restrictions that would preclude full time work. Additionally, they are inconsistent with the
normal physical examination and improved condition noted in the treatment notes. Furthermore,
the determination of disability is reserved for the Commissioner of the Social Security
Administration.” Tr. 26. Plaintiff objects to the characterization of Dr. Goldberg’s opinion as
inconsistent with the treatment notes, and suggests that Dr. Goldberg did not make a
“determination of disability.” ECF 17-1 at 11-14. While Plaintiff is able to excerpt some notes
from Dr. Goldberg’s report that might lead to a different conclusion, the notes stated that
Plaintiff’s congestive heart failure is “improved and stabilized,” Tr. 656, and indicate that she
“actually was trying to exercise and felt an improvement after an initial low dose” of medication.
Tr. 655. The findings on physical examination were essentially normal. Id. In light of those
findings, I cannot conclude that the ALJ’s characterization of the record was erroneous.

       Moreover, the ALJ is not required to give controlling weight to medical opinions on the
ultimate issue of whether a claimant is “disabled or unable to work.”                20 C.F.R.
§§ 404.1527(d)(1), 416.927(d)(1) (internal quotations omitted); Sharp v. Colvin, 660 Fed. App’x
251, 256-58 (4th Cir. 2016) (unpublished) (affirming ALJ’s rejection of doctor opinion that
claimant could not maintain a routine work schedule, because that determination is reserved for
the ALJ and the opinion was inconsistent with other evidence). Here, the ALJ was not bound by
Dr. Goldberg’s opinion that Plaintiff was “precluded from full time work,” and the ALJ cited the
Jevonda P. v. Commissioner, Social Security Administration
Civil No. SAG-18-422
December 19, 2018
Page 4

lack of specific work-related restrictions and the inconsistency with examination notes. Tr. 26.
Therefore, the ALJ’s assessment of Dr. Goldberg’s opinion was proper.

      For the reasons set forth herein, Plaintiff’s Motion for Summary Judgment, ECF 17, is
DENIED, and Defendant’s Motion for Summary Judgment, ECF 18, is GRANTED. The SSA’s
judgment is AFFIRMED pursuant to sentence four of 42 U.S.C. § 405(g). The Clerk is directed
to CLOSE this case.

        Despite the informal nature of this letter, it should be flagged as an opinion and docketed
as an order.

                                                 Sincerely yours,

                                                            /s/

                                                 Stephanie A. Gallagher
                                                 United States Magistrate Judge
